DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 18 March 2021 in response to the non-final office action mailed on 18 September 2020 has been considered.  Claim(s) 3, 6, 8, 9, 12, 15-20, 22-28, and 31-54 is/are pending.  Claim(s) 1, 2, 4, 5, 7, 10, 11, 13, 14, 21, 29, and 30 has/have been canceled.  Claim(s) 53 and 54 has/have been added.  Claim(s) 3, 6, 8, 9, 12, 15-20, 22-28, and 31-54 has/have been examined in this action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9, 12, 16-18, 22, 24-27, 33-39, 41-45, 47-49, and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,469,236 B2 to Nicholson et al. in view of US 6,997,495 B1 to Groezinger.
  
Regarding claim 9, a mobile showroom comprising: a cab (4); a body (102/104) positioned behind said cab, said body having a front with a front panel (114), a rear with a rear panel (112), a left side with a left side panel (120), and a right side with a right side panel (116), a ceiling (118), and a floor (122), wherein said front panel, rear panel, left side panel, and right side panel, ceiling and floor define a showroom having an open interior space (space 106); an opening (124) in said right side panel, said opening having a lower edge adjacent the floor (lower edge of opening, Fig. 1 and 2), an upper 
Nicholson et al. do not specifically disclose said upper access panel housing one or more lights, audio equipment, or electricity.
Groezinger discloses providing the lights and electricity to the upper access panels (Column 8, lines 50-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the upper access panel of Nicholson with lighting as taught by Groezinger so to enable the area beneath the raised upper access panel to be lit thereby preventing the need for other lighting sources and also reducing chances of injuries for users of the space beneath the upper access panels.
Regarding claim 12, wherein the body comprises a trailer (Fig. 1 and 2).  
Regarding claim 16, further comprising a display unit positioned inside the interior space of the showroom (any surface can be used as a display unit within the Regarding claims 16-18, the idea of using a structure for display of an object and sell of the object is intended use and the structure of Nicholson et al. is capable of being use for that purpose.
Regarding claim 17, wherein said display unit comprises a shelf (146 acts as a shelf).  
Regarding claim 18, said display unit housing a product or service (house pipes and capable of supporting anything for sell).  
	Regarding claim 22, Nicholson et al. disclose a mobile showroom comprising: a body (102/104) having a front with a front panel (114), a rear with a rear panel (112), a left side with a left side panel (120), a right side with a right side panel (116), a ceiling (118), and a floor (122), wherein said front panel, rear panel, left side panel, right side panel, ceiling and floor define a showroom having an open interior space (space 106); an opening (124) in said right side panel, said opening extending to the floor and having a lower edge at the floor (lower edge of opening,Fig.2), an upper edge adjacent the ceiling (upper edge of opening, Fig. 2), a right edge (right edge of 124) and a left edge (left edge of 124), wherein said opening is at least one-half a length of the right side panel (Fig. 1 and 2); and an upper access panel (126) having a distal edge (lower edge of 126) and a proximal edge (upper edge of 126), said proximal edge connected at the upper edge of said opening (Fig.1 and 2) at said right side panel, said upper access panel having a closed position that prevents access to the open interior space of the showroom (shown in second truck in Fig.2), and an opened position (Fig. 1 and 2) wherein said upper access panel uncovers said opening to permit access to the open interior space of said showroom through said opening (Fig. 1 and 2).

Groezinger discloses providing the lights and electricity to the upper access panels (Column 8, lines 50-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the upper access panel of Nicholson with lighting as taught by Groezinger so to enable the area beneath the raised upper access panel to be lit thereby preventing the need for other lighting sources and also reducing chances of injuries for users of the space beneath the upper access panels.
Regarding claim 24, further comprising a display unit positioned inside the interior space of the showroom (any surface can be used as a display unit within the interior, i.e. 146, Fig.3).  Regarding claims 24-26, the idea of using a structure for display of an object and sell of the object is intended use and the structure of Nicholson et al. is capable of being use for that purpose.  
Regarding claim 25, wherein said display unit comprises a shelf (146 acts as a shelf).  
Regarding claim 26, said display unit housing a product or service (house pipes and capable of supporting anything for sell).  
Regarding claim 27, further comprising a railing coupled to a distal edge of said exterior floor panel (148).  
Regarding claims 33 and 42, Nicholson et al. do not specifically state that the left, front, and rear panels are fixedly closed, but if one were to leave the panels locked in the closed state, one would interpret the panels of being fixedly closed. 

Regarding claim 34, wherein said upper access panel in the closed position covers an entirety of said opening (Fig. 2).  
Regarding claim 35, wherein said upper access panel in the closed position extends from the upper edge of the opening to the lower edge of the opening (Fig. 2).  
Regarding claim 36, wherein said upper access panel is a single contiguous uninterrupted piece that in the closed position substantially extends from the ceiling to the floor (Fig. 2).  
Regarding claim 37, wherein said upper access panel in the closed position releasably locks to said right side panel (locked to right side panel by the hydraulic/electromechanical actuators, if not activated the panel will remain closed).  
Regarding claim 38, wherein said upper access panel in the closed position is substantially vertical (shown in second truck, Fig.2).  
Regarding claim 39, wherein said upper access panel in the opened position is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the upper edge of said opening (Fig. 1 and 3).  
Regarding claim 41, wherein in the closed position the distal edge of said upper access panel is positioned at the lower edge of said opening (Fig. 2).  
Regarding claim 43, wherein said upper access panel in the closed position covers an entirety of said opening (Fig. 2).  
Regarding claim 44, wherein said upper access panel in the closed position extends from the upper edge of the opening to the lower edge of the opening (Fig. 2).  
Regarding claim 45, wherein said upper access panel is a single contiguous uninterrupted piece that in the closed position substantially extends from the ceiling to the floor (Fig. 1 and 2).  
Regarding claim 47, wherein said upper access panel in the closed position releasably locks to said right side panel (locked to right side panel by the hydraulic/electromechanical actuators, if not activated the panel will remain closed).    
Regarding claim 48, wherein said upper access panel in the closed position is substantially vertical (shown by second truck in Fig.2).  
Regarding claim 49, wherein said upper access panel in the opened position is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the upper edge of said opening (Fig. 1 and 3).  
Regarding claim 51, wherein in the closed position the distal edge of said upper access panel is positioned at the lower edge of said opening (Fig. 1 and 2).  
Regarding claim 52, wherein said opening is at least two-thirds a length of the right side panel (Fig.2).
Regarding claims 53 and 54, wherein said opening extends to the floor and the lower edge of said opening is at the floor (Fig.2)

Claim(s) 3, 6, 8, 9, 12, 15, 16, 18, 20, 22-24, 26, 28, 31-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,620,564 to Wenger in view of US 6,997,495 B1 to Groezinger.

Regarding claim 3, Wenger discloses wherein the floor section is held in the closed position by fluid cylinders and in the opened position said lower support panel is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the lower edge of said opening (Fig. 1 and 3), but does not disclose wherein in the closed position said lower support panel is releasably locked to the right side panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a means to lock the exterior floor panel of Wenger to the right side panel so to ensure the floor panel remains in the closed position when the floor is not in use and the truck is in motion. The releasable locking means will ensure that the floor panel does not shake, move, or become damaged when not in use.
Regarding claim 6, further comprising one or more support posts (102) coupled to said exterior floor panel (90/92) to support said exterior floor panel.
Regarding claim 8, further comprising: an exterior floor panel (90, Fig.1 and 3)  having a distal edge (far edge of 92) and a proximal edge (interior edge of 91), said proximal edge connectable at the lower edge of said opening (Fig.4), wherein said exterior floor panel is substantially horizontal (Fig. 1 and 3) and extends substantially perpendicularly outward from said right side panel (Fig. 1 and 3) at the 
Regarding claim 9, Wenger discloses a mobile showroom comprising: a cab (10); a body (12) positioned behind said cab, said body having a front with a front panel (21), a rear with a rear panel (22), a left side with a left side panel (23), and a right side with a right side panel (24), a ceiling (20), and a floor (96), wherein said front panel, rear panel, left side panel, and right side panel, ceiling and floor define a showroom having an open interior space (Fig. 1 and 3); an opening in said right side panel (Fig.1 and 2), said opening having a lower edge adjacent the floor (lower edge of opening), an upper edge adjacent the ceiling (upper edge of opening), a right edge and a left edge (left and right of opening), wherein said opening is at least one-half a length of the right side panel (Fig.1 and 2); and an upper access panel (24) having a distal edge (outer edge of 24) and a proximal edge (inner edge of 24), the proximal edge rotatably connected at the upper edge of said opening (Fig.1), said upper access panel rotatable between a closed position wherein said upper access panel covers said opening to close the right side panel and prevent access to the open interior space of said showroom (not shown but 24 is closed to close the side of the body of the truck), and an opened position  (Fig.1) wherein said upper access panel uncovers said opening to permit access to the open interior space of said showroom through said opening.
Wenger does not specifically disclose said upper access panel housing one or more lights, audio equipment, or electricity.
Groezinger discloses providing the lights and electricity to the upper access panels (Column 8, lines 50-62).

Regarding claim 12, wherein the body comprises a truck body or a trailer (Fig.1).  
Regarding claim 15, wherein a user can enter the interior space of the showroom via a staircase (stairs shown in Fig.1) and an exterior floor panel when said exterior floor panel is in the open position (Fig.1).  
Regarding claim 16, further comprising a display unit positioned inside the interior space of the showroom (any surface within the interior, Fig.1 and 3). 
Regarding claim 18, said display unit housing a product or service (any service or product contained within the interior).  
Regarding claim 20, wherein said exterior floor panel only extends along the right side of said body (Fig.3).  
	Regarding claim 22, Wenger discloses a mobile showroom comprising: a body (12) having a front with a front panel (21), a rear with a rear panel (22), a left side with a left side panel (23), a right side with a right side panel (24), a ceiling (20), and a floor (96), wherein said front panel, rear panel, left side panel, right side panel, ceiling and floor define a showroom having an open interior space (Fig. 1 and 3); an opening in said right side panel (Fig.1 and 2), said opening extending to the floor and having a lower edge at the floor (lower edge of opening; lower end of opening is at base of floor), an 
Wenger does not specifically disclose said upper access panel housing one or more lights, audio equipment, or electricity.
Groezinger discloses providing the lights and electricity to the upper access panels (Column 8, lines 50-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the upper access panel of Wenger with lighting as taught by Groezinger so to enable the area beneath the raised upper access panel to be lit thereby preventing the need for other lighting sources and also reducing chances of injuries for users of the space beneath the upper access panels.
Regarding claim 23, wherein a user can enter the interior space of the showroom via a staircase and said exterior floor panel (Fig.1).  
Regarding claim 24, further comprising a display unit positioned inside the interior space of the showroom (any surface within the interior, Fig.1 and 3).  
Regarding claim 26, said display unit housing a product or service (any service or product contained within the interior).  
Regarding claim 28, wherein said lower support panel only extends along the right side of said body (Fig.3).  
Regarding claim 31, further comprising an exterior floor panel having a distal edge (outer edge of 92) and a proximal edge (inner edge of 91, Fig.4), said proximal edge connectable at the lower edge of said opening (Fig.4), wherein said exterior floor panel is substantially horizontal (Fig. 1 and 3) and extends substantially perpendicularly outward from said right side panel at the lower edge of said opening, whereby said exterior floor panel in said open position is substantially continuous with the floor of the showroom (Fig.4).  
Regarding claim 32, further comprising a staircase (Fig.1) removably coupled to said exterior floor panel.  
Regarding claims 33 and 42, Wenger discloses wherein the floor section is held in the closed position by fluid cylinders and in the opened position said lower support panel is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the lower edge of said opening (Fig. 1 and 3), but does not disclose wherein in the closed position said lower support panel is releasably locked to the right side panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a means to lock the exterior floor panel of Wenger to the right side panel so to ensure the floor panel remains in the closed position when the floor is not in use and the truck is in motion. The releasable locking 
Regarding claim 34, wherein said upper access panel in the closed position covers an entirety of said opening (not shown, but when closed, 24 will cover sides in Figures 1 and 3).  
Regarding claim 35, wherein said upper access panel in the closed position extends from the upper edge of the opening to the lower edge of the opening (Fig. 1 and 3).  
Regarding claim 36, wherein said upper access panel is a single contiguous uninterrupted piece that in the closed position substantially extends from the ceiling to the floor (24).  
Regarding claim 37, wherein said upper access panel in the closed position releasably locks to said right side panel (Column 3, lines 22-33).  
Regarding claim 38, wherein said upper access panel in the closed position is substantially vertical (forms the side of the truck).  
Regarding claim 39, wherein said upper access panel in the opened position is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the upper edge of said opening (Column 3, lines 22-33).  
Regarding claim 40, further comprising a staircase removably coupled to said body (Fig.2).  
Regarding claim 41, wherein in the closed position the distal edge of said upper access panel is positioned at the lower edge of said opening (Fig. 1 and 3).  
Regarding claim 43, wherein said upper access panel in the closed position covers an entirety of said opening (Fig. 1 and 3).  
Regarding claim 44, wherein said upper access panel in the closed position extends from the upper edge of the opening to the lower edge of the opening (Fig. 1 and 3).  
Regarding claim 45, wherein said upper access panel is a single contiguous uninterrupted piece that in the closed position substantially extends from the ceiling to the floor (24).  
Regarding claim 46, further comprising a staircase removably coupled to an exterior floor panel (Fig.1).  
Regarding claim 47, wherein said upper access panel in the closed position releasably locks to said right side panel (Column 3, lines 22-33).  
Regarding claim 48, wherein said upper access panel in the closed position is substantially vertical (Fig. 1 and 3; forms side panel of the truck structure).  
Regarding claim 49, wherein said upper access panel in the opened position is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the upper edge of said opening (Column 3, lines 22-33).  
Regarding claim 50, further comprising a staircase removably coupled to said body (Fig.2).  
Regarding claim 51, wherein in the closed position the distal edge of said upper access panel is positioned at the lower edge of said opening (Fig. 1 and 3).  
Regarding claim 52, wherein said opening is at least two-thirds a length of the right side panel (Fig. 1 and 3).
Regarding claims 53 and 54, wherein said opening extends to the floor and the lower edge of said opening is at the floor (opening is located at the base of the floor).

Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,620,564 to Wenger in view of US 4,019,773 to Vehling.

Regarding claims 19 and 27, Wenger does not disclose further comprising a railing coupled to the distal edge of said exterior floor panel.  
Vehling discloses providing a railing (42 and 43) on the distal edge of the foldable floor panels (17) of the mobile showroom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a railing along the outside distal edge of the exterior floor panel of Wenger as taught by Vehling so to prevent unwanted visitors from stepping up onto the exterior floor and further to prevent injuries from a user accidently stepping off of the floor and falling or losing balance while on the floor and falling. The railing also prevents users from jumping up onto the floor and jumping down off of the floor.




Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Nicholson does not disclose an opening that extends to the floor. This is not found to be persuasive. Figure 2 of Nicholson clearly shows an opening and an upper access panel that extend to the floor of the body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635